21-642
    Arce v. Turnbull


                            UNITED STATES COURT OF APPEALS
                                FOR THE SECOND CIRCUIT

                                     SUMMARY ORDER
RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION TO A SUMMARY
ORDER FILED ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED BY FEDERAL RULE OF
APPELLATE PROCEDURE 32.1 AND THIS COURT’S LOCAL RULE 32.1.1. WHEN CITING A SUMMARY ORDER
IN A DOCUMENT FILED WITH THIS COURT, A PARTY MUST CITE EITHER THE FEDERAL APPENDIX OR AN
ELECTRONIC DATABASE (WITH THE NOTATION “SUMMARY ORDER”). A PARTY CITING A SUMMARY
ORDER MUST SERVE A COPY OF IT ON ANY PARTY NOT REPRESENTED BY COUNSEL.

                  At a stated term of the United States Court of Appeals for the Second Circuit,
    held at the Thurgood Marshall United States Courthouse, 40 Foley Square, in the City of
    New York, on the 8th day of December, two thousand twenty-one.

    PRESENT:
                GUIDO CALABRESI,
                DENNY CHIN,
                WILLIAM J. NARDINI,
                      Circuit Judges.
    _____________________________________

    Armando Arce, Sr.,

                             Plaintiff-Appellant,
                       v.                                                          21-642

    David L. Turnbull, individually and in his
    official capacity, Chautauqua County Family
    Court, Official capacity, Michael K. Bobseine,
    Official capacity, Michael Sullivan, Official
    capacity, Michael F. Griffith, Individual and
    Official capacity, 8th Judicial District, Official
    capacity, Chautauqua County, Official
    capacity,

                      Defendants-Appellees.*
    _____________________________________


    FOR PLAINTIFF-APPELLANT: ARMANDO ARCE, SR., pro se, Crestview, FL.

    FOR DEFENDANTS-APPELLEES David Turnbull, Chautauqua County Family Court,

    * The Clerk    of Court is directed to amend the caption as set forth above.
Michael K. Bobseine, Michael Sullivan, Michael F. Griffith, and 8th Judicial District:
Barbara D. Underwood, Solicitor General; Victor Paladino, Senior Assistant Solicitor General;
and Laura Etlinger, Assistant Solicitor General of Counsel, for Letitia James, Attorney General
of the State of New York, Albany, NY

FOR DEFENDANT-APPELLEE Chautauqua County: Kevin G. Cope and Michael P.
McClaren, Webster Szanyi LLP, Buffalo, NY

       Appeal from an order of the United States District Court for the Western District of New
York (Vilardo, J.).

    UPON DUE CONSIDERATION, IT IS HEREBY ORDERED, ADJUDGED, AND
DECREED that the order of the district court is AFFIRMED.

        Armando Arce, Sr., proceeding pro se, appeals from an order of the district court entered
on March 11, 2021, denying his motion for relief from judgment under Fed. R. Civ. P. 60(b)(4).
Arce sued several Chautauqua Family Court support magistrates and judges, the Chautauqua
Family Court, the 8th Judicial District of the New York State Unified Court System, and
Chautauqua County, asserting claims under 42 U.S.C. § 1983 arising from state court child support
rulings. The defendants moved to dismiss the complaint. The district court granted their
motions, entering judgment against Arce on September 18, 2019. Arce filed an appeal, which
this Court dismissed as lacking an arguable basis in law or fact. Arce subsequently filed a series
of motions for relief from judgment under Fed. R. Civ. P. 60, two of which were the subject of
prior appeals, which we also dismissed because they lacked an arguable basis in law or fact. Arce
now appeals from the denial of his third motion for relief from judgment, this time under Rule
60(b)(4).

       Arce argues that the district court did not have jurisdiction to determine whether the judicial
defendants were entitled to absolute judicial immunity and that the Family Court support
magistrates acted without jurisdiction. We assume the reader’s familiarity with the record.

        This Court reviews de novo the denial of a motion under Rule 60(b)(4). Burda Media,
Inc. v. Viertel, 417 F.3d 292, 298 (2d Cir. 2005). “Rule 60(b)(4) applies only in two situations:
where a judgment is premised either on a certain type of jurisdictional error or on a violation of
due process that deprives a party of notice or the opportunity to be heard.” Sec. & Exch. Comm'n
v. Romeril, 15 F.4th 166, 171 (2d Cir. 2021) (internal quotation marks omitted). “Federal courts
considering Rule 60(b)(4) motions that assert a judgment is void because of a jurisdictional defect
generally have reserved relief only for the exceptional case in which the court that rendered
judgment lacked even an arguable basis for jurisdiction.” United Student Aid Funds, Inc. v.
Espinosa, 559 U.S. 260, 271 (2010) (internal quotation marks omitted). A judgment is not void
“simply because it is or may have been erroneous.” Id. at 270 (internal quotation marks omitted).

        We affirm for substantially the reasons stated by the district court in its order entered March
11, 2021. The district court plainly had subject matter jurisdiction over Arce’s original complaint
under 42 U.S.C. § 1983 pursuant to 28 U.S.C. § 1331 (“The district courts shall have original
jurisdiction of all civil actions arising under the Constitution, laws, or treaties of the United

                                                  2
States.”). The court did not exceed its authority in determining that the judicial officers named in
Arce’s complaint were entitled to absolute immunity. See Bliven v. Hunt, 579 F.3d 204, 209 (2d
Cir. 2009); Butz v. Economou, 438 U.S. 478, 512–513 (1978). Nor does Arce provide any basis
to conclude that the district court “acted in a manner inconsistent with due process of law.” In re
Texlon Corp., 596 F.2d 1092, 1099 (2d Cir. 1979).

        We have fully considered all of Arce’s submissions, including his supplement that was
filed after oral argument, and find that the remainder of his arguments are without merit.
Accordingly, we AFFIRM the order of the district court.

                                              FOR THE COURT:
                                              Catherine O’Hagan Wolfe, Clerk of Court




                                                 3